Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 15, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  162370(21)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  DANIEL W RUDD,                                                                                                      Justices
            Plaintiff-Appellant,
                                                                    SC: 162370
  v                                                                 COA: 354840
                                                                    Muskegon CC: 17-004334-CZ
  CITY OF NORTON SHORES,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filed if submitted on or before February 2, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 15, 2021

                                                                               Clerk